liAMY, Judge,
dissenting.
I respectfully dissent from the majority opinion as I conclude that, based on applicable jurisprudence, the claimant’s compensation benefits should be those available for hourly employees under La.R.S. 23:1021(10)(a) rather than those provided by La.R.S. 23:1021(10)(d). The Louisiana Supreme Court found La.R.S. 23:1021(10)(a) applicable where a claimant’s wages are guaranteed at a certain minimal level, but the claimant is additionally paid based on his production. See Allor v. Belden Corp., 393 So.2d 1233 (La.1981). Further, a panel of this court applied that reasoning in the factually indistinguishable matter of Clifton v. Ditto’s Apparel, 95-1654 (La.App. 3 Cir. 5/8/96); 673 So.2d 1372, writ denied, 96-1478 (La. 9/20/96); 679 So.2d 437.